This is an action to review a decision of the State Industrial Commission made on the 30th day of September, 1925. On February 12, 1926, petitioner filed a petition for a new hearing, which was denied on the 4th day of March, 1926. March 30, 1926, this action was commenced in this court.
Section 7297, C. O. S. 1921, as amended by S. L. 1923, ch. 61, sec. 8, provides that an action to review a decision of the Industrial Commission must be lodged in this court within 30 days after notice of the decision has been sent to the parties. A petition for a rehearing or new hearing does not extend the statutory period within which to commence the action in this court. See Knowles v. Whitehead Oil Company et 121 Okla. 55,247 P. 653.
The action not having been commenced in this court within 30 days after notice of the award had been sent to the parties affected, the action is dismissed.